In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS

*********************
A. S., a minor c/o her mother,        *
CHERYL HINES,                         *     No. 15-868V
Guardian and personal representative, *     Special Master Christian J. Moran
                                      *
                    Petitioner,       *     Filed: June 29, 2016
                                      *
v.                                    *     Attorneys’ fees and costs; award
                                      *     in the amount to which respondent
SECRETARY OF HEALTH                   *     has not objected
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
*********************
Peter J. Sarda, Creech Law Firm, Raleigh, NC, for petitioner.
Heather L. Pearlman, United States Dep’t of Justice, Washington, D.C., for
respondent.

     UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS1

      On August 12, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., (the
“Vaccine Act”). Petitioner alleged that she suffered pain, cramps, hemorrhaging
and general discomfort. On March 24, 2016, the undersigned issued a decision
denying compensation to petitioner.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
       Even though compensation was denied, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner gathered and filed medical records and moved for a decision on the
record when further investigation revealed that petitioner was unlikely to prove her
case. Thus, because petitioner’s counsel acted in good faith and because there was
a reasonable basis for proceeding, petitioner is eligible for an award of attorneys’
fees and costs. Respondent does not contend that petitioner failed to satisfy these
criteria.

       On June 24, 2016, petitioner filed an unopposed motion for attorneys’ fees
and costs.2 Petitioner requests attorneys’ fees in the amount of $8,820.00 and
attorneys’ costs in the amount of $463.25 for a total amount of $9,283.25. In
compliance with General Order #9, petitioner has filed a signed statement
indicating petitioner incurred no out-of-pocket expenses.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of
opposition from respondent, the undersigned GRANTS petitioner’s motion for
attorneys’ fees and costs.

       Accordingly, the undersigned awards the total of $9,283.25. Of this
amount $ 9,283.25 shall be payable as a lump sum in the form of a check
jointly payable to petitioner and petitioner’s counsel Peter Sarda. 3

          The clerk of the court shall enter judgment in accordance herewith.4



2
    In the motion, petitioner states that respondent has no objection to petitioner’s request.
3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir.1991).
4
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.

                                                    2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3